¢|>L»JN

\CO¢\IO'\LA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 3:15-cv-00493-RC.J-WGC Document 121 Filed 10/16/18 Page 1 of 3

ADAM PAUL LAXALT
Attorncy General

DARBY G. Pl-IELPS, Bar No. 14599
Deputy Attorncy Genera|

State of Nevada

Bureau of Litigation

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: 775-684-1159

Emai|: dphelps@ag.nv.gov

Attorneys for Defendants

lsidro Baca, Ira Brannon,
Vincent Brooks, and Charles Raymond

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

RICHARD W. PETERS,
Case No. 3:15-cv-00493-RCJ-WGC

Plaintiff,
v. NON-OPPOSITION TO PLAINTIFF’S
MOTION FOR ENGLARGEMENT OF TIME
C/O RAYMOND, et al., (ECF No. 120)
Defendants.

 

Defendants, lsidro Baca, Ira Brannon, Vincent Brooks, and Char|es Raymond, by and through
counsel, Adam Paul Laxalt, Attomey Genera| of the State of Nevada, and Darby G. Phelps, Deputy
Attorney General, hereby submit their Non-Opposition to P|aintiff’s Motion for Enlargement of Time
(ECF No. 120).

Objections to the Report and Recommendation were due October 15, 2018. Plaintiff filed
a Motion for Enlargement of 'l`ime on 0ctober 15, 2018. (ECF No. 120). Plaintiff requests five
///

///
// /
// /
// /
// /

 

»ooo\)o\u~.t>w~_.

NNNNNNNNN_‘-‘__'-‘_‘_"-‘v-‘_
m\l°\§l\¢§'v-)N'_‘O\o®\lo\§l\-PWN'_‘O

 

 

Case 3:15-cv-00493-RCJ-WGC Document 121 Filed 10/16/18 Page 2 of 3

additional days to and including October 19, 2018 with which to tile his Objection to Report and

Recommendation of Magistrate Judge. Defendants
days.
DATED this 16th day of October, 2018.

do not oppose Plaintift’s request for five additional

ADAM PAUL LAXALT
Attomey General

By:

IT IS SO ORDERED

 

@" *` QE-\

DARBY G. PHELPS
Deputy Attorncy General
State of Nevada

Bureau of Litigation
Public Safety Division

\~r`

 

Attorneys for Defendants

 

